DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, Species C in the reply filed on 06/13/2022 is acknowledged.
Status of Claims 
Claims 1-12 are pending, claims 1, 8-10, and 12 have been withdrawn from consideration, and claims 2-7 and 11 are currently under consideration for patentability under 37 CFR 1.104.
Applicant asserts this election reads on claims 2-7 and 11.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 and 05/21/2021 have been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1800.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light source” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the Applicant’s specification [0017] as “laser light” as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 does not use one of the three transitional phrases (comprising, consisting, or consisting essentially of, see MPEP 2111.03).  It is not clear from claim 2 where the preamble of the claim ends.  It is indefinite because it is not clear from the preamble if the invention is the "connection structure", the "light source", or the "the light guide cable".  The connection structure is modified by the dependent claims so it appears that the connection structure is part of the invention, but that is not clear based on the preamble.
Claims 3-7 and 11 are similarly rejected by virtue of their dependency on claim 2.
Claim 3 recites the limitation "the light guide cables" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the inner diameters" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH0894943A to Takahashi.
Regarding claim 2, Takahashi discloses in Fig. 4 a connection structure (Fig. 4- connector 1) between a light source (Fig. 4- light source device 20) and a light guide cable configured to guide light emitted from the light source (Fig. 4- light guide fiber bundle 2 of the large-diameter endoscope B), wherein the connection structure is configured to set an entrance end face of the light guide cable to a different position with respect to a focal plane of light emitted from the light source device in accordance with a diameter of a light guide portion of the light guide cable (Fig. 4- large-diameter endoscope B; [0023]- in the large-diameter endoscope B, the entrance end face 2a is located with a gap from the convergence point of the illumination light beam bundle (e> 0)).
Regarding claim 3, Takahashi discloses the connection structure according to claim 2, and Takahashi further discloses wherein each one of a plurality of the light guide cables that differ in diameter of the light guide portion is connected to the light source (Fig. 3 and Fig. 4- light guide fiber bundle 2 of small-diameter endoscope A and light guide fiber bundle 2 of the large-diameter endoscope B).
Regarding claim 4, Takahashi discloses the connection structure according to claim 2, and Takahashi further discloses wherein the light source device has an insertion portion into which a tip of the light guide cable is inserted (see labeled insertion portion in examiner’s annotated Fig. 4), and the light guide cable is positioned with respect to the insertion portion at a different position in an optical axis direction in accordance with an inner diameter of the insertion portion (Fig. 4- light guide fiber bundle 2 of the large-diameter endoscope B).
Regarding claim 11, Takahashi discloses the connection structure according to claim 2, and Takahashi further discloses wherein the light source device and the light guide cable are used for medical purposes ([0044]- the positional relationship between the converging position of the bundle of illumination light rays emitted from the light source lamp and the incident end face of the light guide fiber bundle is determined by the thickness of the light guide fiber bundle or the model of the endoscope).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0894943A to Takahashi and further in view of JPH10295640A to Koeda et al. (“hereinafter, “Koeda”).
Regarding claim 5, Takahashi discloses the connection structure according to claim 4, and Takahashi further discloses wherein the insertion portion has a stepped shape (see labeled insertion portion in examiner’s annotated Fig. 4) in which a plurality of contact surfaces (Fig. 4- abutting surfaces 24b) is arranged at different positions in the optical axis direction in accordance with a plurality of the inner diameters of the insertion portion(see labeled insertion portion in examiner’s annotated Fig. 4), and the light guide cable is positioned in the optical axis direction with respect to the insertion portion by contact of the light guide cable with any of the contact surfaces (Fig. 4- light guide fiber bundle 2 of the large-diameter endoscope B), but Takahashi does not expressly teach the tip of the light guide cable varying in diameter in accordance with the diameter of the light guide portion.
However, Koeda teaches of an analogous light source device including the tip of the light guide cable (Fig. 5- connection light guide 50) varying in diameter in accordance with the diameter of the light guide portion (Fig. 5- distal end of a lens frame 41).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of Takahashi so that the tip is varied in diameter, as taught by Koeda, for illuminating a subject in a body cavity ([0002] of Koeda).
Regarding claim 6, Takahashi, as modified by Koeda, teaches the connection structure according to claim 5, and Takahashi further discloses wherein the stepped structure is provided in a predetermined range on a circumference centered on an optical axis (see labeled insertion portion in examiner’s annotated Fig. 4).

    PNG
    media_image1.png
    279
    419
    media_image1.png
    Greyscale

Regarding claim 7, Takahashi, as modified by Koeda, teaches the connection structure according to claim 6, but Takahashi does not expressly teach wherein a screwing structure that fixes the light guide cable to the insertion portion by tightening of a screw is provided in an area where the stepped structure is not provided, other than the predetermined range.
However, Koeda teaches of an analogous light source device wherein a screwing structure that fixes the light guide cable (Fig. 5- screw cylinder 45) to the insertion portion (Fig. 5- connection tube 8) by tightening of a screw is provided in an area where the stepped structure is not provided, other than the predetermined range ([0013]-The distal end of the connection light guide 50 is screwed and fixed to a screw cylinder 45 for holding and fixing the convex lens 43, and the middle part is a light source connection adapter 4 for a laryngoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Takahashi by including a screw fixing the light guide cable to the insertion portion, as taught by Koeda, for holding and fixing the light guide ([0002] of Koeda).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795